Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-29971
                                                                   26-MAY-2011
                                  NO. SCWC-29971
                  08:23 AM
                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                         vs.


             BRIAN L. STANTON, Petitioner/Defendant-Appellant.




              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     (ICA NO. 29971; CR. NO. 08-1-1801)


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Recktenwald, C.J., for the court1

                                                        ,
                   with Acoba, J., dissenting separately)

                Petitioner/Defendant-Appellant Brian L. Stanton’s

application for writ of certiorari filed on April 14, 2011, is

hereby rejected.

                DATED:   Honolulu, Hawai'i, May 26, 2011.

                                           FOR THE COURT:
Taryn R. Tomasa, Deputy
Public Defender, for                       /s/ Mark E. Recktenwald
petitioner/defendant­
appellant on the                           Chief Justice

application.



                       DISSENT BY ACOBA, J.

          I would grant the Application for Writ of Certiorari

inasmuch as the several errors, including the allowance of

rebuttal testimony, warrant a second review.


                                           /s/ Simeon R. Acoba, Jr.



       1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,

JJ.